PER CURIAM.
We review Henley v. J.I. Case Co., 510 So.2d 342 (Fla. 3d DCA 1987), to answer a certified question of great public importance. Art. V, § 3(b)(4), Fla. Const. The certified question is as follows:
DOES THE STATUTE OF REPOSE BAR A WRONGFUL DEATH ACTION WHERE THE DEATH OCCURRED MORE THAN TWELVE YEARS AFTER THE ORIGINAL PURCHASE OF THE PRODUCT WHICH ALLEGEDLY CAUSED THE DEATH?
510 So.2d at 343. We recently answered the question in the affirmative in Pait v. Ford Motor Co., 515 So.2d 1278 (Fla.1987). We quash the decision below on the authority of Pait.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.